113 T.C. No. 23



                     UNITED STATES TAX COURT



 USFREIGHTWAYS CORPORATION, f.k.a. TNT FREIGHTWAYS CORPORATION
                 AND SUBSIDIARIES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 459-98.                     Filed November 2, 1999.


     P, an accrual method taxpayer, made expenditures during the
1993 taxable year for licenses and insurance which had an
effective period extending into 1994. For purposes of book
accounting and financial reporting, P ratably allocated these
costs over the periods to which they related. For tax accounting
purposes, however, P currently deducted all license and insurance
expenses in the year of payment. Held: On the facts, P, as a
taxpayer utilizing the accrual method, is not entitled to
currently deduct costs benefiting future tax periods in the year
of payment. R’s determination of a deficiency is sustained.



     Rex A. Guest and Melvin L. Katten, for petitioner.

     Joseph P. Grant and Robin L. Herrell, for respondent.
                                - 2 -

                               OPINION

     NIMS, Judge: Respondent determined a Federal income tax

deficiency for petitioner’s 1993 taxable year in the amount of

$1,712,070.    After concessions, the issue for decision is whether

petitioner, an accrual method taxpayer, may deduct costs expended

for licenses, permits, fees, and insurance in the year paid

rather than amortizing such costs over the taxable years to which

they relate.

     Unless otherwise indicated, all section references are to

sections of the Internal Revenue Code in effect for the year in

issue, and all Rule references are to the Tax Court Rules of

Practice and Procedure.

     This case was submitted fully stipulated, and the facts are

so found.   The stipulations filed by the parties, with

accompanying exhibits, are incorporated herein by this reference.

                             Background

     USFreightways Corporation is, and was at the time of filing

the petition in this case, a Delaware corporation with a

principal place of business in Rosemont, Illinois.   USFreightways

and its subsidiaries (hereinafter collectively petitioner) are

engaged in the business of transporting freight for hire by

trucks throughout the continental United States.

     Incident to its trucking business, petitioner is required by

State and local government authorities to make expenditures for
                                - 3 -

various licenses, permits, and fees (hereinafter collectively

licenses) before its trucks may be legally operated in the

issuing jurisdictions.    The licenses are then effective for

specified periods of time.    In 1993, petitioner paid $4,308,460

for such licenses.    None of these licenses had an effective

period in excess of 1 year, but the expiration date for some fell

within the 1994, rather than the 1993, taxable year.

     Similarly, petitioner also purchased liability and property

insurance coverage which extended into future tax years.     In

1993, petitioner paid premiums of $1,090,602 for policies

covering the 1-year period from July 1, 1993, to June 30, 1994.

     For purposes of Federal income taxes, book accounting, and

financial reporting, petitioner generally employs the accrual

method and a 52/53 week fiscal year.    Petitioner’s 1993 fiscal

year ended on January 1, 1994.1   In compiling its financial books

and records for 1993, petitioner expensed the amounts paid in

1993 for licenses and insurance ratably over the 1993 and 1994

years.   The license costs were allocated $1,869,564 to 1993 and

$2,438,896 to 1994.   The insurance premiums were likewise




     1
       The deficiency notice determined a deficiency for “Tax
Year Ended” December 31, 1993, and the parties accept this
approach. Consequently, we proceed upon the postulation that
petitioner reported on a calendar year basis.
                               - 4 -

allocated $545,301 to 1993 and $545,301 to 1994.   Amounts not

expensed in 1993 were reflected as prepayments on petitioner’s

balance sheet.

     In preparing its income tax returns, however, petitioner

deducted the full amount expended for licenses and insurance in

the year of payment.   Thus, in 1993, deductions of $4,308,460 and

$1,090,602 were taken for licenses and insurance, respectively.

                             Discussion

     We must decide whether petitioner, as an accrual basis

taxpayer, may deduct expenditures for licenses, permits, fees,

and insurance in the year paid or whether deductions for such

costs must be spread ratably over the taxable years to which they

pertain.

     Petitioner contends that, because the benefit of the subject

licenses and insurance extends less than 1 year into the

following tax period, the costs do not relate to property having

a useful life substantially beyond the taxable year.   Hence,

petitioner argues that the costs do not require capitalization

under section 263 and may be currently deducted as a business

expense under section 162.   Further, petitioner asserts that,

although the costs are expensed ratably over 2 years for purposes

of financial records and deducted currently, in 1 year, for tax

purposes, the method of tax accounting used clearly reflects

petitioner’s income within the meaning of section 446.
                               - 5 -

Thus, any attempt by respondent to require a change in this tax

accounting method constitutes, in petitioner’s view, an abuse of

discretion.

     Conversely, respondent contends that, since a greater

percentage of the costs at issue is allocable to 1994 than to

1993, the expenditures for licenses and insurance do result in

benefits to petitioner extending substantially beyond the taxable

year.   Therefore, respondent asserts that the costs must be

capitalized and amortized.   In addition, respondent argues that

the distortion in taxable income caused by petitioner’s method of

tax accounting is sufficiently material to require a change in

methods in order to clearly reflect income.

     We agree with respondent that petitioner, as an accrual

method taxpayer, is entitled to deduct expenses which are more

than incidental and allocable to future tax years only in the

taxable periods to which they relate.

General Rules

     As a threshold premise, section 446(a) states the general

rule: “Taxable income shall be computed under the method of

accounting on the basis of which the taxpayer regularly computes

his income in keeping his books.”   The corollary to this rule,

with respect to the timing of deductions, is set forth in section

461(a) and reads: “The amount of any deduction or credit allowed

by this subtitle shall be taken for the taxable year which is the
                               - 6 -

proper taxable year under the method of accounting used in

computing taxable income.”   Hence, petitioner here, as an accrual

basis taxpayer deducting expenses under the cash or payment

method, is indisputably in contravention of these general rules.

However, income tax regulations implicitly and courts explicitly

recognize that the section 446(a) requirement of conformity

between financial and tax accounting is not absolute.    Section

1.446-1(a)(4), Income Tax Regs., implies that deviation may be

permitted by mentioning the need for records to reconcile

differences between books and tax returns.    Courts expressly

sanction variations between financial and tax reporting but will

do so only if two criteria are satisfied: (1) Other Code

requirements, such as the deduction and capitalization rules of

sections 162 and 263, must be met, and (2) the method of

accounting must clearly reflect taxable income.    See, e.g., Hotel

Kingkade v. Commissioner, 180 F.2d 310, 312-313 (10th Cir. 1950),

affg. 12 T.C. 561 (1949); Coors v. Commissioner, 60 T.C. 368,

392-398 (1973), affd. 519 F.2d 1280 (10th Cir. 1975); Fidelity

Associates, Inc. v. Commissioner, T.C. Memo. 1992-142.

Deduction and Capitalization Rules

     On one hand, section 162(a) provides in relevant part:

“There shall be allowed as a deduction all the ordinary and

necessary expenses paid or incurred during the taxable year in

carrying on any trade or business”.    Income tax regulations
                                 - 7 -

interpreting the section further specify that vehicle operating

costs and insurance premiums are among the items that may qualify

as ordinary business expenses.    Sec. 1.162–1(a), Income Tax Regs.

     On the other hand, section 263(a), entitled Capital

Expenditures, mandates: “No deduction shall be allowed for--(1)

Any amount paid out for new buildings or for permanent

improvements or betterments made to increase the value of any

property or estate.”   Regulations then offer the following

explanatory examples: “The cost of acquisition, construction, or

erection of buildings, machinery and equipment, furniture and

fixtures, and similar property having a useful life substantially

beyond the taxable year.”   Sec. 1.263(a)-2(a), Income Tax Regs.

     The significance of classifying any given expense as either

ordinary or capital lies in the contrasting tax treatments

mandated by the label affixed.    As expounded in a recent Supreme

Court analysis of the two sections, “The primary effect of

characterizing a payment as either a business expense or a

capital expenditure concerns the timing of the taxpayer’s cost

recovery: While business expenses are currently deductible, a

capital expenditure usually is amortized and depreciated over the

life of the relevant asset”.     INDOPCO, Inc. v. Commissioner, 503

U.S. 79, 83-84 (1992).   The purpose of the sections is “to match

expenses with the revenues of the taxable period to which they

are properly attributable, thereby resulting in a more accurate
                                 - 8 -

calculation of net income for tax purposes.”     Id. at 84.

Furthermore, because deductions are matters of “legislative

grace”, “the burden of clearly showing the right to the claimed

deduction is on the taxpayer.”     Id. (quoting Interstate Transit

Lines v. Commissioner, 319 U.S. 590, 593 (1943)).

     In distinguishing between capital and ordinary costs, the

predominant factor for consideration is whether the payment

creates a future benefit that is more than incidental:

     Although the mere presence of an incidental future
     benefit–“some future aspect”–may not warrant
     capitalization, a taxpayer’s realization of benefits
     beyond the year in which the expenditure is incurred is
     undeniably important in determining whether the
     appropriate tax treatment is immediate deduction or
     capitalization. [Id. at 87.]

The creation or enhancement of a separate and distinct asset is

unnecessary.   See id.   An additional factor weighing in favor of

capital treatment arises where “the purpose for which the

expenditure is made has to do with the corporation’s operations

and betterment, sometimes with a continuing capital asset, for

the duration of its existence or for the indefinite future or for

a time somewhat longer than the current taxable year.”        Id. at 90

(quoting General Bancshares Corp. v. Commissioner, 326 F.2d 712,

715 (8th Cir. 1964)).
                               - 9 -

     Thus, income tax regulations and the Supreme Court both

point to duration of the resultant benefit beyond the current

taxable year as a critical feature for distinguishing between

capital and ordinary.

     Petitioner focuses on the “substantially beyond” terminology

in the regulations and argues that this test for capitalization

should be interpreted to mean “more than 1 year beyond the

taxable year”.   Current deduction should therefore be allowed

where the benefit of an expenditure extends less than 12 months

into the subsequent tax period.   This position, however, has at

least two significant shortcomings.

     First, the cases cited by petitioner fail to support any

widespread existence of the rule for which petitioner contends.

As correctly noted by respondent, a significant number of the

cases cited simply hold that expenditures creating a benefit with

a duration in excess of 1 year must be capitalized.   See, e.g.,

Jack’s Cookie Co. v. United States, 597 F.2d 395 (4th Cir. 1979);

Bilar Tool & Die Corp. v. Commissioner, 530 F.2d 708 (6th Cir.

1976), revg. 62 T.C. 213 (1974); Clark Oil & Refining Corp. v.

United States, 473 F.2d 1217 (7th Cir. 1973); American Dispenser

Co. v. Commissioner, 396 F.2d 137 (2d Cir. 1968), affg. T.C.

Memo. 1967-153; Fall River Gas Appliance Co. v. Commissioner, 349

F.2d 515 (1st Cir. 1965), affg. 42 T.C. 850 (1964); United States

v. Akin, 248 F.2d 742 (10th Cir. 1957); Hotel Kingkade v.
                              - 10 -

Commissioner, 180 F.2d 310 (10th Cir. 1950).   They do not

specifically address the proper treatment for assets with a

useful life of less than 1 year, but the benefits of which extend

beyond the years in which the related costs are incurred.     See

id.

      Moreover, language used in several of these cited cases to

explain the 1-year rule is contrary to petitioner’s position.

For example, in Jack’s Cookie Co. v. United States, supra at 402,

the court stated that the 1-year rule “treats an item as either a

business expense, fully deductible in the year paid, or a capital

expenditure, which is not, depending upon whether it secures for

the taxpayer a business advantage which will be exhausted

completely within the tax year.”   Similarly, the court in

American Dispenser Co. v. Commissioner, supra at 138 (quoting

Sears Oil Co. v. Commissioner, 359 F.2d 191, 197 (2d Cir. 1966)),

specified: “The test for whether an item should be treated as a

current expense or as a capital expenditure is whether the

utility of the expenditure survives the accounting period.”

      Hence, the focus of the above quotations rests upon whether

the life of the contested benefit exceeds the tax year in which

it is incurred, not whether it endures beyond one 12-month

period.   In other cases, again as noted by respondent, no

indication is given as to the intended meaning of the 1-year

terminology employed.   See, e.g., Bilar Tool & Die Corp v.
                              - 11 -

Commissioner, supra; Clark Oil & Refining Corp. v. United States,

supra; Fall River Gas Appliance Co. v. Commissioner, supra;

United States v. Akin, supra; Hotel Kingkade v. Commissioner,

supra.   Thus, widespread support for a rule which would permit

near-automatic deduction for costs related to benefits lasting

less than one 12-month period is lacking.

     A second, more fundamental problem with petitioner’s

argument is that even if such a 1-year rule were widely

recognized, it would be inapplicable to an accrual method

taxpayer.   Case law requires that a distinction be drawn between

accrual and cash basis taxpayers in situations analogous to that

of petitioner.   For instance, even in Zaninovich v. Commissioner,

616 F.2d 429, 431-432 & nn.5-6 (9th Cir. 1980), revg. 69 T.C. 605

(1978), upon which petitioner relies as creating a rule

“[allowing] a full deduction in the year of payment where an

expenditure creates an asset having a useful life beyond the

taxable year of twelve months or less,” the Court of Appeals for

the Ninth Circuit expressly approved the opposite result reached

in Bloedel’s Jewelry, Inc. v. Commissioner, 2 B.T.A. 611 (1925),

on the grounds that the case involved an accrual basis taxpayer.

The issue in Bloedel’s Jewelry was the treatment of a payment

made in 1920 for a lease term running from September 1920 through

August 1921, and the Court of Appeals in Zaninovich v.
                             - 12 -

Commissioner, 616 F.2d at 431 n.5, responded to the disallowance

of a current deduction for this lease as follows:

     The accrual method of accounting, unlike the cash basis
     method, aims to allocate to the taxable year expenses
     attributable to income realized in that year. For this
     reason, it was appropriate for the lessee in Bloedel’s
     Jewelry, supra, to prorate to the next year that
     portion of the rental payment which could be matched
     with income realized in the next year.

     A similar distinction between accrual and cash basis

taxpayers also arises in cases dealing specifically with the

deductibility of insurance expenses.   Cash basis taxpayers

typically have been obligated to capitalize payments for

insurance with terms in excess of 1 year but, with respect to

insurance covering 1 year or less, have been permitted full

deduction in the year of payment.   See, e.g., Commissioner v.

Boylston Market Association, 131 F.2d 966 (1st Cir. 1942), affg.

B.T.A. Memorandum Opinion dated Nov. 6, 1941; Bell v.

Commissioner, 13 T.C. 344 (1949); Peters v. Commissioner, 4 T.C.

1236 (1945); Jephson v. Commissioner, 37 B.T.A. 1117 (1938);

Kauai Terminal, Ltd. v. Commissioner, 36 B.T.A. 893 (1937).     In

contrast, where the taxpayer utilizes the accrual method,

proration of premium expenses has been required, and no

distinction based upon policy length has been articulated.    See,

e.g., Johnson v. Commissioner, 108 T.C. 448 (1997), affd. in part
                              - 13 -

and revd. in part on other grounds 184 F.3d 786 (8th Cir. 1999);

Higginbotham-Bailey-Logan Co. v. Commissioner, 8 B.T.A. 566

(1927).

     For instance, in Johnson v. Commissioner, supra, a taxpayer

employing the accrual method purchased insurance policies

covering periods of 1 to 7 years.   Given this scenario, the Court

made no attempt to ascertain which of the policies, such as those

covering only 1 year, would expire within the following taxable

year.   Instead, the Court ruled that “to the extent that part of

any Premium was allocable to coverage for subsequent years, it

must be capitalized and amortized by deductions in those years.”

Id. at 488.   Likewise, in Higginbotham-Bailey-Logan Co. v.

Commissioner, supra, the Court disallowed a deduction for prepaid

insurance taken by an accrual basis taxpayer without inquiring

into whether the policy might terminate within the next year.

The Court resolved the issue by stating: “The adjustment made by

the Commissioner appears to be in accordance with the method of

accounting employed by the petitioner and appears further to be

such that petitioner’s net income is more nearly correctly

reflected than on the basis used in the return.”   Id. at 577.

Hence, beginning as early as 1927 and followed as recently as

1997, reported cases have indicated that an accrual basis
                                - 14 -

taxpayer must prorate insurance expenses, and no taxpayer

utilizing such a method has been afforded the treatment that

petitioner here requests.

      As a result, consistency with case law negates the

possibility of a 1-year rule with respect to the accrual basis

taxpayer.   It follows that petitioner’s deductions were improper

under the rules governing deductions and capitalization.

Clear Reflection of Income Rules

     Section 446(b) provides: “If no method of accounting has

been regularly used by the taxpayer, or if the method used does

not clearly reflect income, the computation of taxable income

shall be made under such method as, in the opinion of the

Secretary, does clearly reflect income.”    However, petitioner

acknowledges on brief that “The capitalization rules stand on

their own as does the clear reflection of income provision of

I.R.C. section 446(b).”     Hence, because petitioner’s treatment of

license and insurance costs violated sections 162 and 263, we

need not reach the issue of whether petitioner’s method of tax

accounting also failed to clearly reflect income.    The related

evidentiary objection raised by petitioner, contesting the

admissibility of financial data for years subsequent to 1993, is

likewise rendered moot.     The challenged figures were offered only

on the question of clear reflection.     Although petitioner asserts

that respondent abused his discretion in changing an accounting
                              - 15 -

method authorized by the Code and consistently applied,

petitioner does not argue that a method contrary to law is

nonetheless acceptable so long as it has been consistently

applied.

     We therefore hold that petitioner is not entitled to

currently deduct license and insurance expenses allocable to the

following taxable year.   Respondent’s determination of a

deficiency with respect to petitioner’s 1993 taxable year is

sustained.

     To reflect the foregoing,


                                         Decision will be entered

                                    under Rule 155.